 



Exhibit 10.2
AMENDED AND RESTATED ADVISORY SERVICE AGREEMENT
     This Amended and Restated Advisory Service Agreement (“Agreement”) is made
as of this 31st day of March, 2006, by and between Webster Bank, National
Association (the “Advisor”), a national banking association, and Webster
Preferred Capital Corporation (“WPCC”), a Connecticut corporation, both in
Waterbury, Connecticut.
WITNESSETH THAT:
     WHEREAS, WPCC is a “real estate investment trust” (“REIT”) under the
Internal Revenue Code of 1986, as amended (the “Code”);
     WHEREAS, WPCC desires to obtain from the Advisor various advisory and
management services to avail itself of the experience and assistance of the
Advisor and to have the Advisor undertake, on WPCC’s behalf, the duties and
responsibilities hereinafter set forth, subject to the control and supervision
of the Board of Directors of WPCC as provided for herein; and
     WHEREAS, the Advisor desires to render such advisory and management
services to the Company subject to the control and supervision of the Board of
Directors of WPCC, on the terms and conditions hereinafter set forth.
     NOW, THEREFORE, in consideration of the mutual covenants and agreements
hereinafter set forth and other good and valuable consideration, the parties
hereby agree as follows:

1.   TERM.

     The term of this Agreement shall commence as of March 31, 2006 and shall
continue until March 31, 2008. Unless a notice to terminate this Agreement is
sent by either party to the other party at least ninety (90) days prior to
March 31, 2008, this Agreement shall be automatically renewed for a one-year
period. Thereafter, the Agreement shall continue to be automatically renewed for
successive one-year periods unless a termination notice is sent by either party
to the other party at least ninety (90) days prior to the end of the then
existing renewal term.

2.   ADVISORY SERVICES.

     The Advisor shall consult with the Board of Directors and the officers of
WPCC and shall, at the request of the Board of Directors and/or the officers of
WPCC, furnish advice and recommendations with respect to all aspects of the
business and affairs of WPCC. Subject to the control and discretion and at the
request of the Board of Directors of WPCC, the Advisor shall

1



--------------------------------------------------------------------------------



 



provide the following services (together with the services set forth in
Section 6 and Section 7 hereof, the “Services”):

  (a)   administer the day-to-day operations and affairs of WPCC, including,
without limitation, the performance or supervision of the functions described in
this Section 2;     (b)   monitor the credit quality of the real estate mortgage
assets held by WPCC;     (c)   advise WPCC with respect to the acquisition,
management, financing and disposition of WPCC’s real estate mortgage assets;    
(d)   establish and provide necessary services for WPCC, including executive,
administrative, human resource, accounting and control, technical support,
secretarial, recordkeeping, copying, mailing and distribution facilities;    
(e)   provide WPCC with office space pursuant to a lease, conference room
facilities, office equipment and supplies (including computers, copy machines
and fax machines) and personnel necessary for the Services to be performed by
the Advisor hereunder and to perform the daily business of WPCC;     (f)  
arrange for the investment and management of any short-term investments of WPCC
and provide any investment and fund management services in a manner consistent
with Exhibit D to the Master Service Agreement, dated March 31, 2006, between
the Advisor and WPCC;     (g)   monitor and supervise the performance of all
parties who have contracts to perform services for WPCC, provided that the
Advisor shall have no duty to assume the obligations or guarantee the
performance of such parties under such contracts;     (h)   establish and
maintain such bank accounts in the name of WPCC as may be required by WPCC and
approved by the Board of Directors of WPCC and ensure that all funds collected
by the Advisor in the name of or on behalf of WPCC shall be held in trust and
shall not be commingled with the Advisor’s own funds or accounts;     (i)  
arrange for the execution and delivery of such documents and instruments by the
officers of WPCC as may be required in order to perform the functions herein
described and to take any other required action contemplated by the terms of
this Agreement;     (j)   arrange for insurance for WPCC, including liability
insurance, errors and omissions policies and officers and directors policies,
which shall cover and insure WPCC, members of the Board of Directors and the
officers of WPCC in amounts and with deductibles and insurers approved by the
Board of Directors of WPCC;

2



--------------------------------------------------------------------------------



 



  (k)   maintain proper books and records of WPCC’s affairs and furnish or cause
to be furnished to the Board of Directors such periodic reports and accounting
information as may be required from time to time by the Board of Directors of
WPCC, including, but not limited to, quarterly reports of all income, expenses
and distributions of WPCC;     (l)   consult and work with legal counsel for
WPCC in implementing WPCC decisions and undertaking measures consistent with all
pertinent federal, state and local laws and rules or regulations of governmental
or quasi-governmental agencies, including, but not limited to, federal and state
securities laws, the Code (as it relates to WPCC’s qualification as a REIT), and
the regulations promulgated under or by each of the foregoing;     (m)   consult
and work with independent accountants for WPCC in connection with the
preparation of financial statements, annual reports and tax returns;     (n)  
prepare and distribute in consultation with the independent accountants for
WPCC, annual reports to stockholders which contain audited financial statements;
    (o)   furnish reports to the Board of Directors of WPCC, including reports
concerning WPCC’s investments;     (p)   maintain custody of the documents
related to WPCC’s mortgage assets; and     (q)   as reasonably requested by
WPCC, make reports to WPCC regarding the provision of the foregoing Services and
furnish advice and recommendations with respect to other aspects of the business
of WPCC.

3.   OPERATING EXPENSES; EXPENSES OF THE ADVISOR.

     (a) “Operating Expenses” for any period means all of the operating expenses
of WPCC (with the exception of those expenses to be borne by the Advisor in
accordance with Section 3(b) hereof), including, without limitation, the
following:

  (i)   interest, taxes and other expenses incurred in connection with the real
estate mortgage assets of WPCC;     (ii)   expenses related to the officers,
directors and employees of WPCC, including, without limitation, any fees or
expenses of the directors;     (iii)   fees and expenses payable to accountants,
appraisers, external auditors, consultants, attorneys, collection and paying
agents and all other persons who contract with or are retained by WPCC or by the
Advisor on behalf of WPCC;

3



--------------------------------------------------------------------------------



 



  (iv)   legal and other expenses incurred in connection with advice concerning
obtaining or maintaining WPCC’s status as a REIT, the determination of WPCC’s
taxable income, any formal or informal administrative action or legal
proceedings which involve a challenge to the REIT status of WPCC or any claim
that the activities of WPCC, any member of the Board of Directors or any officer
of WPCC were impermissible or otherwise improper;     (v)   expenses relating to
communications with and reports to stockholders of WPCC, including, without
limitation, the costs of preparing, printing, duplicating and mailing the
certificates for the stock of WPCC, proxy solicitation materials and reports to
stockholders, and the costs of arranging meetings of stockholders;     (vi)  
the costs of insurance described in Section 2 hereof, including, without
limitation, directors and officers liability insurance covering the directors
and officers of WPCC;     (vii)   expenses relating to the acquisition,
disposition and ownership of the real estate mortgage assets of WPCC, including,
without limitation and to the extent not paid by others, legal fees and other
expenses for professional services and fees;     (viii)   expenses connected
with the payments of dividends or interest, or distributions in cash or any
other form, made or caused to be made by the Board of Directors to the
stockholders of WPCC;     (ix)   expenses connected with any office or office
facilities that are maintained by WPCC separate from the office of the Advisor,
including, without limitation, rent, telephone, utilities, office furniture and
equipment and machinery; and     (x)   other miscellaneous expenses of WPCC
which are not expenses of the Advisor under Section 3(b) hereof.

     (b) Without regard to the compensation received pursuant to Section 4
hereof, the Advisor shall bear the following expenses:

  (i)   employment expenses of the personnel employed by the Advisor, including,
without limitation, salaries, wages, payroll taxes and the cost of employee
benefit plans; and     (ii)   rent, telephone equipment, utilities, office
furniture and equipment and machinery and other office expenses of the Advisor
incurred in connection with the maintenance of any office facility of the
Advisor.

     (c) WPCC shall reimburse the Advisor within 30 days of a written request by
the Advisor for any Operating Expenses paid or incurred by the Advisor on behalf
of WPCC.

4



--------------------------------------------------------------------------------



 



4.   FEES.

     (a) An annual advisory fee of $195,000 shall be payable by WPCC to the
Advisor for Services rendered by the Advisor hereunder. Payment by WPCC is due
and payable monthly upon receipt of an invoice from the Advisor.
     (b) The Advisor may revise the rate set forth in Paragraph 4(a) above to
reflect changes in the actual costs incurred by the Advisor in providing the
Services to WPCC or to reflect the market price, in the aggregate, for the
Services provided by the Advisor pursuant to this Agreement.

5.   PERFORMANCE OF SERVICES; CHANGES.

     (a) In performing Services under this Agreement, the scope of work
undertaken by the Advisor and the manner of its performance shall be
substantially the same as for similar work performed by the Advisor for
transactions on its own behalf, with such modifications as may be appropriate in
order to accomplish the purposes of this Agreement.
     (b) The Advisor shall give WPCC reasonable notice of all changes affecting
WPCC’s activities as these changes pertain to the Services. If a change referred
to in Paragraph 5(a) above (including a revision of the annual advisory fee
pursuant to Section 4(b) hereof) is not acceptable to WPCC, WPCC may terminate
this Agreement upon thirty (30) days’ notice, provided such notice is given
within ten (10) days after WPCC has received notice of the change.

6.   MAINTENANCE OF RECORDS; EXAMINATIONS.

     The Advisor shall at all times, establish and maintain appropriate books of
account, records and accounting practices related to the Services performed
hereunder and permit such examinations as may be required by relevant state and
federal agencies. Such books and records shall be accessible for inspection by
the Board of Directors of WPCC and representatives of WPCC at all times. It is
understood and agreed that the performance of the Services may be subject to
regulation and examination by authorized representatives of state and federal
agencies, including, but not limited to, the Office of the Comptroller of the
Currency, the Board of Governors of the Federal Reserve System and the Federal
Deposit Insurance Corporation, or state regulatory agencies, to the extent their
authority is not preempted by federal law or regulation. Each party is and shall
be authorized to submit or furnish to any such regulatory agency reports,
information, assurances and other data as may be required by or reasonably
requested of it under applicable laws and regulations, including, without
limitation, any appropriate notifications concerning the initiation or
termination of this Agreement or any of the Services provided to WPCC.

7.   REIT QUALIFICATION AND COMPLIANCE.

     The Advisor shall consult and work with WPCC’s legal counsel in maintaining
WPCC’s qualification as a REIT. Notwithstanding any other provisions of this
Agreement to the

5



--------------------------------------------------------------------------------



 



contrary, the Advisor shall refrain from any action which, in its reasonable
judgment or in the judgment of the Board of Directors of WPCC (of which the
Advisor has received written notice), would adversely affect the qualification
of WPCC as a REIT or which would violate any law, rule or regulation of any
governmental body or agency having jurisdiction over WPCC or its securities, or
which would otherwise not be permitted by the amended and restated certificate
of incorporation or by-laws of WPCC. Furthermore, the Advisor shall take any
action which, in its judgment or the judgment of the Board of Directors of WPCC
(of which the Advisor has received written notice), may be necessary to maintain
the qualification of WPCC as a REIT or prevent the violation of any law or
regulation of any governmental body or agency having jurisdiction over WPCC or
its securities.

8.   SUBCONTRACTING.

     The Advisor may at any time subcontract all or a portion of its obligations
under this Agreement to one or more affiliates of the Advisor that are involved
in the business of managing real estate mortgage assets without the consent of
WPCC. If no affiliate of the Advisor is engaged in the business of managing real
estate mortgage assets, the Advisor may, with the approval of a majority of the
Board of Directors of WPCC, subcontract all or a portion of its obligations
under this Agreement to unrelated third parties. Notwithstanding the foregoing,
the Advisor will not, in connection with subcontracting any of its obligations
under this Agreement, be discharged or relieved in any respect from its
obligations under this Agreement.

9.   OTHER ACTIVITIES OF THE ADVISOR.

     (a) Nothing contained herein shall prevent the Advisor, an affiliate of the
Advisor or an officer, director, employee or stockholder of the Advisor from
engaging in any activity, including, without limitation, originating, purchasing
and managing real estate mortgage assets, rendering of services and investment
advice with respect to real estate investment opportunities to any other person
(including other REITs) and managing other investments (including the
investments of the Advisor and its affiliates).
     (b) Officers, directors, employees, stockholders and agents of the Advisor
or of any affiliate of the Advisor may serve as officers, directors, employees
or agents of WPCC, but shall receive no compensation (other than reimbursement
for expenses) from WPCC for such service.

10.   LIMITATIONS OF LIABILITY.

     The Advisor shall use its best efforts to provide competent personnel and
reliable equipment for the purpose of performing Services for WPCC under this
Agreement. The liability of the Advisor to WPCC for any loss due to the
Advisor’s performing or failing to perform the Services shall be limited to
those losses sustained by WPCC which are a direct result of the Advisor’s gross
negligence or willful misconduct. Because of the nature of the Services to be
performed hereunder and because of the impracticability, difficulty or
impossibility of ascertaining and measuring the Advisor’s liability to WPCC for
any loss or damage by reason of any error caused by the Advisor’s negligence or
otherwise, the parties hereby agree that under no

6



--------------------------------------------------------------------------------



 



circumstances shall the Advisor be liable for any consequential or special
damages, and in no event shall the Advisor’s total combined liability to WPCC
for all claims arising under or in connection with this Agreement be more than
the total amount of all fees payable by WPCC to the Advisor under this Agreement
during the year immediately preceding the year in which the first claim giving
rise to any such liability arises. For purposes of this Section 10, a “year”
shall be deemed to begin on October 20th and run until October 19th of the
ensuing calendar year. If the Advisor carries insurance against the type of loss
incurred, WPCC agrees to cooperate in furnishing proof of loss in a form
satisfactory to the Advisor’s insurance company and to assist the Advisor and
its insurance company in settlement of this claim.

11.   FORCE MAJEURE.

     Neither party shall be responsible for any resulting loss if fulfillment of
any term or provision of this Agreement is delayed or prevented by fire, flood,
earthquake, act of God, labor difficulties or by any other cause not within the
control of the party whose performance is delayed or prevented. If the foregoing
shall occur and such situations shall continue to prevent performance for a
continuous period of sixty (60) days, then either party may notify the other
party of its intention to terminate this Agreement and this Agreement shall
terminate upon receipt of such notice.

12.   DEFAULT; REMEDIES.

     (a) The occurrence of any of the following shall be an event of default
(“Event of Default”) hereunder:

  (i)   the failure of WPCC to pay any fee or charge within 30 days after its
receipt of an invoice or written request for reimbursement from the Advisor for
fees or expenses reimbursable hereunder;     (ii)   the filing of a petition in
bankruptcy by or against either party or the appointment of a receiver for
either party which petition or appointment is not discharged within thirty
(30) days; or     (iii)   a material breach by either party of any of its
obligations hereunder.

     (b) In the event of any Event of Default, the non-breaching party shall
provide a written notice of such Event of Default and a demand that such Event
of Default be cured. In the event that the breaching party fails in good faith
to cure such Event of Default within fifteen (15) days following receipt of such
notice and demand, the non-defaulting party may terminate this Agreement by
notice to the defaulting party.
     (c) In the event of a termination by either party pursuant to this
Section 12(b), WPCC shall nonetheless remain liable for the payment to the
Advisor of all reasonable outstanding fees and charges as of the date of such
termination.

7



--------------------------------------------------------------------------------



 



13.   INDEPENDENT CONTRACTOR.

     In performing the Services, the Advisor shall be deemed to have an
independent contractual relationship with WPCC and shall not be deemed to have
any contractual or other relationship with WPCC’s mortgagors. Nothing in this
Agreement shall be deemed to create a joint venture or partnership between the
parties. In no event shall any of WPCC’s mortgagors be considered a third party
beneficiary of this Agreement. To the extent that third parties may make claims
against the Advisor arising out of the Services provided hereunder, WPCC agrees
to indemnify and hold harmless the Advisor from and against all loss, liability,
claim, action, demand, or suits, including attorney’s fees arising therefrom.

14.   RELATIONSHIP OF PARTIES; ASSIGNMENT.

     Each of the parties hereto hereby acknowledges that it is an affiliate of
the other party hereto. WPCC shall not assign this Agreement nor any of its
rights or obligations hereunder without the prior written consent of the
Advisor. The Advisor may assign this Agreement and any of its rights and
obligations (including, without limitation, its obligation to provide Services)
to any affiliate of WPCC. In the event WPCC is no longer an affiliate of the
Advisor or its successors or assigns, this Agreement shall automatically
terminate.

15.   SEVERABILITY.

     Whenever possible, each provision of the Agreement shall be interpreted in
such manner as to be effective and valid under applicable law, but if any
provision of this Agreement is held to be prohibited by or invalid under
applicable law, such provision will be in effect only to the extent of such
prohibition or invalidity, without invalidating the remainder of the provisions
of this Agreement.

16.   CONFIDENTIALITY.

     The Advisor shall regard and preserve as confidential all data of a
proprietary and/or confidential nature related to the business of WPCC. The
Advisor will take the same precautions to preserve such confidential information
as it takes with respect to the Advisor’s own confidential information.

17.   NOTICES.

     All notices to be sent under this Agreement shall be mailed by first class
mail, postage prepaid and addressed as follows:

8



--------------------------------------------------------------------------------



 



     
If to the Advisor:
  Harriet Munrett Wolfe
 
  Executive Vice President, General Counsel and Secretary
 
  Webster Bank, National Association
 
  Webster Plaza
 
  145 Bank Street
 
  Waterbury, CT 06702
 
   
If to WPCC:
  William T. Bromage
 
  President
 
  Webster Preferred Capital Corporation
 
  145 Bank Street
 
  Waterbury, CT 06702

Either party may give written notice to the other to change the place of the
mailing of such notices.

18.   ENTIRE AGREEMENT.

     This Agreement constitutes the entire agreement of the parties hereto. It
shall supersede any and all other previous writings and communications between
the parties, including the Advisory Service Agreement dated October 20, 1997.

19.   COUNTERPARTS.

     This Agreement may be executed simultaneously in one or more counterparts,
each of which shall be deemed an original but all of which together shall
constitute one and the same instrument.

20.   AMENDMENT.

     No modification or amendment of this Agreement shall be valid unless such
modification or amendment is in writing and executed by both parties.

21.   GOVERNING LAW.

     This Agreement shall be governed by, and construed and enforced in
accordance with, the laws of the State of Connecticut.

22.   HEADINGS.

     The section headings herein have been inserted for convenience of reference
only and shall not be construed to affect the meaning, construction or effect of
this Agreement.
[Signatures on following page]

9



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
executed by their authorized representatives as of the date first written above.

            WEBSTER BANK, NATIONAL ASSOCIATION
      By:   /s/ James C. Smith       James C. Smith        Chairman and Chief
Executive Officer     

            WEBSTER PREFERRED CAPITAL CORPORATION
      By:   /s/ William T. Bromage       William T. Bromage        President   
 

10